     Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.355 Filed 03/11/21 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GREAT LAKES TOWERS, LLC d/b/a
VENTOWER INDUSTRIES,
                                            Case No.: 2:20-cv-11014
              Plaintiff / Counter-
              Defendant,                    Honorable Terrence G. Berg

v.

CAMERON WIRE & CABLE, INC.

              Defendant / Counter-
              Claimant

CAMERON WIRE & CABLE, INC.

              Third-Party Plaintiff

v.

GREGORY ADANIN

              Third-Party Defendant


                       STIPULATED PROTECTIVE ORDER



        Plaintiff Great Lakes Towers, LLC d/b/a Ventower Industries (“Ventower”),

Defendant Cameron Wire & Cable, Inc., and Third-Party Defendant Gregory Adanin

(collectively, the “Parties” and, each, a “Party”) hereby agree that the following

restrictions and procedures shall apply to certain information, documents, and excerpts

from documents supplied by a Party or the Parties to each other in response to discovery
   Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.356 Filed 03/11/21 Page 2 of 9



requests or by third-parties who produce documents pursuant to subpoenas issued in this

case or provide testimony at depositions or the trial of this case:

      1.     Counsel for any Party (or for any third-party who, prior to production of

documents pursuant to a subpoena issued in this case, elects to become a signatory to

this agreement) may designate any document, information contained in a document,

information revealed in an interrogatory response or information revealed during a

deposition as confidential if counsel determines, in good faith, that such designation is

necessary to protect the interests of the Party or third-party. Information and documents

designated    by   a   Party   or   third-party   as   Confidential    will   be   stamped

“CONFIDENTIAL.” “Confidential” information or documents may be referred to

collectively as “Confidential Information.”

      2.     The terms “CONFIDENTIAL” and “Confidential Information” shall also

include documents, testimony, or other information designated as “Attorneys Eyes

Only.” A Party or third-party may designate documents, testimony, or information as

“Attorneys Eyes Only” if the document, testimony, or information is particularly

sensitive and is deserving of additional protection beyond the lesser classification of

“CONFIDENTIAL” or “Confidential Information.”                 Documents, testimony, or

information that may be designated as “Attorneys Eyes Only” includes, but is not limited

to, the following: (1) The identity of a Party or third-party’s vendors, (2) the identity of

a Party or third-party’s customers, and (3) the amount paid by a Party or third-party for
   Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.357 Filed 03/11/21 Page 3 of 9



the goods and materials used the assembly, distribution, and manufacture of cable

assemblies.

      3.      Unless ordered by the Court, or otherwise provided for herein, the

Confidential Information and Attorneys Eyes Only Information disclosed will be held

and used solely for use in connection with the above-captioned action.

      4.      In the event a Party challenges another Party’s or third-party’s Confidential,

or Attorneys Eyes Only designations, counsel shall make a good faith effort to resolve

the dispute, and in the absence of a resolution, the challenging Party may then seek

resolution by the Court. Nothing in this Agreement constitutes an admission by any

Party that Confidential Information or Attorneys Eyes Only Information disclosed in

this case is relevant or admissible. Each Party specifically reserves the right to object to

the use or admissibility of all Confidential Information or Attorneys Eyes Only

Information disclosed in accordance with applicable law and Court rules.

      5.      Information or documents designated as “Confidential” shall not be

disclosed to any person, except:

           a. The requesting Party and counsel, including in-house counsel;

           b. Counsel’s employees assigned to and necessary to assist in the litigation;

           c. Consultants or experts assisting in the prosecution or defense of the matter,

              to the extent deemed necessary by counsel;

           d. Any third-parties from whom testimony is taken or is to be taken in this

              action, except that they may only be shown that Confidential Information
   Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.358 Filed 03/11/21 Page 4 of 9



              during and in preparation for their testimony and may not retain the

              Confidential Information; and

           e. The Court (including any clerks, stenographers, or other people having

              access to any Confidential Information by virtue of their positions with the

              Court) or the jury at trial or as exhibits to motions, subject to the provisions

              of Paragraph 11, below.

      6.      Documents, testimony, or information designated as “Attorneys Eyes

Only” shall not be disclosed to any person, except:

           a. Counsel for the requesting Party, but excluding in-house counsel for the

              requesting Party;

           b. Counsel’s employees assigned to and necessary to assist in the litigation;

              and

           c. The Court (including any clerks, stenographers, or other people having

              access to any “Attorneys Eyes Only” information or documents by virtue

              of their positions with the Court) or the jury at trial or as exhibits to motions,

              subject to the provisions of Paragraph 11, below.

      7. Prior to disclosing or displaying Confidential Information or Attorneys Eyes

           Only Information to any person, counsel shall:

              a. inform the person of the confidential nature of the information or

                 documents; and
   Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.359 Filed 03/11/21 Page 5 of 9



             b. inform the person that use of the information or documents for any

                purpose other than this litigation is prohibited.

      8.     During any deposition, a deponent or counsel for a deponent or a Party or

counsel for a Party may designate testimony being provided in response to a deposition

question as Confidential Information or Attorneys Eyes Only Information. If the

Attorneys Eyes Only designation is claimed during a deposition, a Party or counsel for

a Party may request attendees, including Parties, to the deposition to leave the deposition

if necessary. In addition, a deponent or counsel for a deponent or a Party or counsel for

a Party may designate additional Confidential Information or Attorneys Eyes Only

Information by indicating to all Parties, in writing, 15 days following receipt of a

deposition transcript the specific line numbers and page numbers of the transcript that

contain Confidential Information or Attorneys Eyes Only Information.

      9.     The Confidential Information may be displayed or disclosed to the

individuals or entities identified in Paragraphs 5(c) and (d) only on the condition that

prior to any such display or disclosure, each shall be asked to sign an agreement to be

bound by this Order in the form attached hereto as Exhibit A. In the event such person

refuses to sign an agreement in the form attached as Exhibit A, the Party desiring to

disclose the Confidential Information may seek appropriate relief from the Court.

      10.    The disclosure of a document or information without designating it as

“Confidential” or “Attorneys Eyes Only” shall not constitute a waiver of the right to

designate such document or information as Confidential Information or Attorneys Eyes
   Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.360 Filed 03/11/21 Page 6 of 9



Only Information provided that the material is designated pursuant to the procedures set

forth herein no later than fourteen (14) days after the close of discovery or fourteen (14)

days after the document or information is produced, whichever occurs earlier. If so

designated, the document or information shall thenceforth be treated as Confidential

Information or Attorneys Eyes Only Information subject to all the terms of this

Agreement.

      11.    Before filing any Confidential Information or Attorneys Eyes Only

Information with the Court, the Party seeking to file the Information may move for a

protective order allowing the filing of redacted copies of the documents containing

Confidential Information or Attorneys Eyes Only Information on the public record and

the sealed filing of unredacted copies. If the Court denies the motion for leave to file

under seal, the Party seeking to file the Information may file only Confidential

Information publicly, unless the Court directs otherwise. If the Court denies the motion

for leave to file under seal, the Parties agree that Attorneys Eyes Only Information shall

not be filed publicly, unless the Court directs otherwise. The Parties otherwise agree to

adhere to the requirements and guidance of Local Rule 5.3.

      12.    At the conclusion of litigation, the Confidential Information and Attorneys

Eyes Only Information and any copies thereof shall be promptly (and in no event later

than thirty (30) days after entry of final judgment no longer subject to appeal) returned

to the producing Party or certified as destroyed, except that the Parties’ counsel shall be
   Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.361 Filed 03/11/21 Page 7 of 9



permitted to retain their working files on the condition that those files will remain subject

to the provisions of this Protective Order.




                      [Remainder of Page Intentionally Left Blank]
  Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.362 Filed 03/11/21 Page 8 of 9



      The foregoing is entirely without prejudice to the right of any Party to apply to

the Court for any order relating to Confidential Information or Attorneys Eyes Only

Information; or to object to the production of documents or information; or to apply to

the Court for an order compelling production of documents or information. This

Agreement may be enforced by either Party and any violation may result in the Court

imposing sanctions.

Stipulated and Agreed to by:

/s/ Brooke Booth                          /s/ Thomas H. Wyatt
Scott T. Seabolt (P55890)                 Brandon M. Pellegrino (P79112)
Brooke Booth (P67731)                     Bowman and Brooke LLP
Adam G. Winnie (P82820)                   41000 Woodward Ave, Suite 200 East
Hickey Hauck Bishoff Jeffers &            Bloomfield Hills, MI 48304
Seabolt, PLLC                             248-205-3300
17199 N. Laurel Park Dr., Ste. 215
Livonia, Michigan 48152                   Thomas H. Wyatt (ABA 2013273)
313-964-8600                              Meredith A. Powell (ABA 2019164)
sseabolt@hhbjs.com                        Quattlebaum, Grooms & Tull PLLC
bbooth@hhbjs.com                          111 Center Street, Suite 1900
Counsel for Plaintiff                     Little Rock, Arkansas 72201
                                          501-379-1700
                                          twyatt@qgtlaw.com
                                          mpowell@qgtlaw.com
                                          Counsel for Defendant




IT IS SO ORDERED:                         /s/Terrence G. Berg
                                          Hon. Terrence G. Berg
                                          U.S. DISTRICT COURT JUDGE
                                          Dated: March 11, 2021
  Case 2:20-cv-11014-TGB-EAS ECF No. 21, PageID.363 Filed 03/11/21 Page 9 of 9



                                     Exhibit A

      I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or information labeled
“CONFIDENTIAL” are confidential by agreement of the parties.

      I hereby agree that I will not disclose any information contained in such
documents to any other person. I further agree not to use any such information for any
purpose other than this litigation.




                                      Print:

                                      Date:
